United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.W., Appellant
and
DEPARTMENT OF THE ARMY, FIRE
PREVENTION & PROTECTION DIVISION,
Fort Sam Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2299
Issued: July 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 15, 2009 appellant filed a timely appeal from an August 12, 2009 merit
decision of the Office of Workers’ Compensation Programs denying his recurrence of disability
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained a recurrence of his accepted right knee condition
causally related to his April 19, 1978 employment injury.
FACTUAL HISTORY
The Office accepted that on April 19, 1978 appellant, then a 27-year-old firefighter,
sustained a right knee strain while playing volleyball in the performance of duty.1
1

Appellant retired from the employing establishment in 2002.

On March 16 and 19, 2009 appellant filed claims alleging a recurrence of his medical
condition commencing March 19, 2008. He stated that a March 2008 magnetic resonance
imaging (MRI) scan of the right knee showed diminished size of the body and posterior horn of
the medial meniscus related to his prior partial medial menisectomy.2 Appellant contended that
his current right knee condition was causally related to the April 19, 1978 employment injury.
He noted that his current knee condition involved the same part of the knee as was injured on
April 19, 1978.
By letter dated May 6, 2009, the Office advised appellant that the evidence submitted was
insufficient to establish his claim. It requested additional factual and medical evidence. In a
June 17, 2009 letter, appellant stated that he received medical treatment for his employment
injury.
Treatment notes dated April 21, 1978 to May 30, 1979 from the Department of the Navy
medical dispensary advised that appellant sustained a strain and effusion with joint instability of
the right knee on April 19, 1978.
In medical reports dated March 19 and April 9, 2008, Dr. Jesse C. DeLee, a Boardcertified orthopedic surgeon, reviewed a history of appellant’s employment injury. He advised
that he had degenerative changes in the medial compartment, a torn meniscus rim and
chondromalacia at the patella of the right knee.
A March 24, 2008 MRI scan of the right knee obtained by Dr. Larry Burk, an orthopedic
surgeon, found a possible prior partial medial menisectomy with degenerative tears in the
posterior horn and body remnants and postoperative fibrotic changes in the anterior medial joint
capsule. Dr. Burk found Grade 3 chondromalacia in the medial patellar facet and medial joint
compartment with focal subchondral cystic bone marrow reaction at the medial margin of the
medial tibial plateau. There were also diffuse degenerative changes in the anterior cruciate
ligament and a small joint effusion.
In an October 10, 2008 note, Kelly Cooper, a physician’s assistant associated with
Dr. David L. Fox, an attending Board-certified orthopedic surgeon, listed a history of appellant’s
accepted injury. On physical examination, Ms. Cooper reported essentially normal findings
regarding the right knee with mild swelling and tenderness to palpation in the medial joint line.
Appellant was unable to tolerate McMurray testing. An x-ray of the right knee showed mild to
moderate degenerative joint disease that was most notable in the medial compartment. An MRI
scan of the right knee demonstrated Grade 3 chondromalacia in the medial patellar facet and
medial compartment and postoperative changes in the medial meniscus. Ms. Cooper advised
that appellant had degenerative joint disease. In an October 10, 2008 addendum, Dr. Fox
reviewed Ms. Cooper’s treatment note and addressed the treatment plan for appellant’s pain over
the medial joint line of the right knee.

2

On September 4, 1980 appellant underwent a medial menisectomy to treat internal derangement of his right
knee, a condition he claimed was a result of his May 30, 1979 injury. This condition has not been accepted by the
Office.

2

In an October 10, 2008 note, Deedie Kelly, an assistant to Dr. Fox referred, to a
telephone conversation she had with appellant about the side effects he experienced after
receiving an injection on that date to treat his right knee pain.
In an August 12, 2009 decision, the Office denied appellant’s recurrence of disability
claim. The medical evidence was found insufficient to establish that he was totally disabled
commencing March 19, 2008 due to his April 19, 1978 employment injury.
LEGAL PRECEDENT
A recurrence of a medical condition means a documented need for further medical
treatment after the release from treatment for the accepted condition or injury when there is no
accompanying work stoppage.3
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which he claims
compensation is causally related to the accepted employment injury.4 An employee has the
burden of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between the recurrence of his medical condition and his accepted employment
injury.5 This burden includes the necessity of furnishing evidence from a qualified physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
condition is causally related to the employment injury.6 Moreover, the physician’s conclusion
must be supported by sound medical reasoning.7
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.8 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.9 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.10

3

20 C.F.R. § 10.5(y).

4

Kenneth R. Love, 50 ECAB 193, 199 (1998).

5

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

6

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

7

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

8

See Ricky S. Storms, supra note 6; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
9

For the importance of bridging information in establishing a claim for a recurrence of disability, see
Richard McBride, 37 ECAB 748 at 753 (1986).
10

See Ricky S. Storms, supra note 6; Morris Scanlon, 11 ECAB 384, 385 (1960).

3

ANALYSIS
The Office accepted that appellant sustained a right knee strain as a result of the April 19,
1978 employment injury. Appellant retired from the employing establishment in 2002. He
claimed a recurrence of his right knee condition commencing March 19, 2008. The Board finds
that appellant failed to submit sufficient medical evidence to establish that his need for medical
treatment is due to his accepted condition.
The contemporaneous treatment notes from the Department of the Navy medical
dispensary found that appellant sustained a right knee strain and effusion with joint instability on
April 19, 1978. This evidence predates the alleged recurrence of disability commencing
March 19, 2008, some 30 years later and is not relevant to the issue of whether his present need
for treatment is due to the accepted employment injury or prior menisectomy in 1980.
Dr. DeLee found that appellant had degenerative changes in the medial compartment, a
torn meniscus rim and chondromalacia under the patella of the right knee. He did not provide
any opinion explaining how appellant’s current right knee condition or need for medical
treatment related to the April 19, 1978 injury. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.11
Dr. Burk obtained diagnostic testing that noted a possible prior partial medial
menisectomy with degenerative tears in the posterior horn and postoperative fibrotic changes in
the anterior medial joint capsule. He also diagnosed Grade 3 chondromalacia in the medial
patellar facet and medial joint compartment. The report of the physician did not address the
relationship between any of the listed right knee conditions and the April 19, 1978 injury.12 The
Board finds that his report is of limited probative value.
In an October 10, 2008 treatment note, Dr. Fox advised that appellant sustained
degenerative joint disease of the right knee and addressed the treatment provided. He did not
provide any opinion on how appellant’s current right knee condition or disability commencing
March 19, 2008 were causally related to the April 19, 1978 injury. The Board finds that
Dr. Fox’s report is of limited probative value.
The October 10, 2008 note from Ms. Kelly is of no probative medical value. An office
assistant is not a physician as defined under the Federal Employees’ Compensation Act.13
Appellant has failed to submit sufficient medical evidence to establish a recurrence of his right
knee condition or need for treatment due to the April 19, 1978 accepted injury.

11

A.F., 59 ECAB ___ (Docket No. 08-977, issued September 12, 2008).

12

Id.

13

5 U.S.C. § 8101(2).

4

CONCLUSION
The Board finds that appellant has failed to establish that he sustained a recurrence of his
medical condition.
ORDER
IT IS HEREBY ORDERED THAT the August 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

